Certiorari order to review the action of the assessor in making assessments on real property of the relators in the city of White Plains for the purpose of taxation for the year 1934. Appeal from resettled order confirming the report of the referee, which report reduced the 1933 assessments for the 1934 taxes. Resettled order dated June 27, 1935, reversed on the law and the facts, with ten dollars costs and disbursements, and certiorari proceeding dismissed, with ten dollars costs. Findings of fact of the referee numbered 2, 3, 11, 12 and 13 are reversed, the conclusions of law are disapproved, and defendants’ proposed findings of fact numbered 6, 7, 8, 9, 10, 11, 12, 13 and 14 are found. The proof is insufficient to overthrow the presumption of the correctness of the assessments) or from which it may be concluded that they are excessive and do not represent the fair market value of the respective properties, or that they were arrived at by an improper method, or that they were made at a higher proportionate value than were the assessments on other real property in White Plains. (People ex rel. Haile v. Brundage, 195 App. Div. 745, 747; People ex rel. Tobey v. Stiner, 245 id. 828.) The appeal from the order of March 7, 1935, is dismissed as that order became merged in the resettled order. Carswell, Tompkins, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.